Citation Nr: 0908850	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1989, for a 100 percent schedular evaluation for 
schizophrenia, undifferentiated type. 

2.  Whether a May 1986 rating decision contained clear and 
unmistakable error (CUE) in its failure to assign a 100 
percent rating for schizophrenia.

3.  Whether a September 1986 rating decision contained CUE in 
its failure to assign a permanent 100 percent rating for 
schizophrenia.

4.  Whether a February 1987 rating decision contained CUE in 
its failure to assign a permanent 100 percent rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 
1985, plus an additional eight years and nine months of prior 
active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

This case has a long procedural history.  Briefly, service 
connection was initially granted for schizophrenia in a May 
1986 rating decision with a 50 percent rating assigned 
effective April 12, 1985, the day after service discharge.  
In September 1986 and February 1987 rating decisions, 
temporary total ratings were assigned based on 
hospitalizations and thereafter returned to the 50 percent 
rating.  An August 1988 rating decision confirmed and 
continued the 50 percent rating.  He did not appeal any of 
those decisions.

In March 1990, the Veteran filed a claim for an increased 
rating.  In a January 1997 rating decision, the RO granted a 
100 percent rating and assigned an effective date of March 
28, 1990, the date of the claim.  He appealed the effective 
date, which was denied by the Board in June 1999.  He 
appealed the Board's decision.  The United States Court of 
Appeals for Veteran Claims (Veterans Claims Court) remanded 
and, in an August 2002 decision, the Board assigned an 
effective date of December 19, 1989.  

The Veteran appealed the new effective date of December 19, 
1989, which the Board denied by decision dated in July 2005.  
In the same decision, the Board reflected that he had 
submitted statements raising CUE claims in the prior rating 
decisions and referred that issue to the RO.  
Parenthetically, he more recently requested that his current 
claim be expedited because it was "a Court of Appeals for 
Veterans Claims remanded case," but this is not accurate.  
He did not, in fact, appeal the Board's July 2005 case to the 
Court.

In February 2006, the Veteran submitted medical evidence and 
requested an earlier effective date for the grant of 100 
percent disability rating.  The RO ultimately adjudicated the 
freestanding effective date claim, as well as the claims for 
CUE in the prior rating decisions.  Those issues are now 
before the Board on appeal.


FINDINGS OF FACT

1.  In August 2002, the Board granted an effective date of 
December 19, 1989, for a 100 percent rating for 
schizophrenia, undifferentiated type.  The Veteran appealed 
the August 2002 decision to the Court of Veterans Claims.  

2.  The Court of Veterans Claims remanded the issue, and the 
Board subsequently denied an effective date prior to December 
19, 1989, by decision dated in July 2005.  He did not appeal 
the Board's July 2005 decision.

3.  The veteran's February 2006 free-standing claim for an 
earlier effective date is barred as a matter of law.

4.  The rating decisions dated in May 1986, September 1986, 
and February 1987 did not incorrectly apply the applicable 
statutory and regulatory provisions existing at the time of 
the rating decisions, such that the outcome of the claim 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The Veteran's February 2006 claim of entitlement to an 
effective date earlier than December 19, 1989, for a 100 
percent schedular evaluation for schizophrenia, 
undifferentiated type, is dismissed.  38 U.S.C.A. § 7266 
(West 2002); 38 C.F.R. §§ 20.1100 (2008); Rudd v. Nicholson, 
20 Vet. App. 296 (2006). 

2.  The May 1986 rating decision did not contain CUE in its 
failure to assign a 100 percent rating for schizophrenia.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).   

3.  The September 1986 rating did not contain CUE in its 
failure to assign a permanent 100 percent rating for 
schizophrenia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2008).   

4.  The February 1987 rating did not contain CUE in its 
failure to assign a permanent 100 percent rating for 
schizophrenia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The Veteran was initially granted service connection for 
schizophrenia in a May 1986 rating decision, with a 50 
percent rating assigned.  Thereafter, following a claim for 
an increased rating, the RO assigned a 100 percent disability 
rating in March 1997, effective March 28, 1990.  

The Veteran filed a timely notice of disagreement with the 
March 1997 RO decision, alleging that he was entitled to an 
earlier effective date for the assignment of a 100 percent 
rating.  Following an appeal to the Veterans Claims Court and 
after the Court's decision to vacate and remand the case for 
failure to comply with the duty to notify under the Veterans 
Claims Assistance Act (VCAA), an August 2002  Board decision 
granted an earlier effective date of December 19, 1989, for 
the assignment of a 100 percent schedular rating for 
schizophrenia.  

The Veteran again appealed the Board decision and, following 
another remand by the Court, the Board denied the claim for 
an effective date prior to December 19, 1989, by decision 
dated in July 2005.  He did not appeal the Board's July 2005 
decision.  

The current appeal, characterized as an earlier effective 
date claim, was initiated in correspondence from the Veteran 
dated February 2006.  In this statement, he requested that 
his earlier effective be reconsidered by the RO on a de-novo 
basis.  Although the RO, in a May 2006 rating decision, 
adjudicated and denied his alleged earlier effective date 
claim, the Board finds that the appeal must be dismissed as a 
matter of law. 
 
First, the effective date of the 100 percent rating for 
schizophrenia was established in the Board's August 2002 
decision.  When the Board denied an effective date prior to 
December 19, 1989, in a July 2005 decision, it effective 
subsumed all prior rating decisions on that issue, including 
the January 1997 rating decision which initially set an 
effective date of March 28, 1990.  38 C.F.R. § 1104 (2008).

In other words, although he timely challenged the effective 
date established by the January 1997 rating decision, the 
Board's July 2005 decision was a final adjudication on the 
ultimate effective date found (December 19, 1989).  Without 
an appeal to the Veterans Claims Court, there is no further 
appeal on that issue, except to challenge the Board's July 
2005 decision on the basis of CUE, which is not before the 
Board at this time.

The Veteran's February 2006 claim is the next communication 
indicating intent to file a claim for an earlier effective.  
However, once a decision is final, a veteran can attempt to 
overcome the finality of that decision only in one of two 
ways - either by a request for revision based on CUE, or by a 
claim to reopen based upon new and material evidence.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (citing to 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002); 38 
U.S.C. §§ 5108, 5109A(a); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005)).  The Court specifically found 
that a freestanding claim for an earlier effective date 
"vitiates the rule of finality."  Rudd, 20 Vet. App. at 
300.  

The Court's holding in Rudd is applicable to the present 
claim.  The January 1997 rating decision that assigned an 
effective date of March 28, 1990, became final when the Board 
ultimately adjudicated the claim in July 2005.  By that time, 
an effective date of December 19, 1989, had been established.  
Nonetheless, it does not overcome the finality of the January 
1997 decision.  

As noted above, the January 1997 rating decision was subsumed 
by the July 2005 Board decision.  Therefore, the Veteran is 
barred from now raising either a CUE or new and material 
claim as to the January 1997 decision.  Moreover, the 
finality of the Board's July 2005 decision can only be 
overcome by an appeal to the Veterans Claims Court or by a 
claim of CUE in the Board's decision.  

Because the Veteran did not appeal the Board's July 2005 
decision to the Court nor has he alleged CUE, his current 
freestanding challenge to the effective date is barred as a 
matter of law.  See Rudd, 20 Vet. App. at 300; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  As such, the appeal is 
denied.

The Board notes that the RO developed this matter on its 
merits rather than dismissing it.  During the pendency of the 
appeal, the Veterans Claims Court clarified that was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a decision became final.  See Rudd, 
20 Vet. App. at 300.  The Court further indicated that the 
proper resolution was dismissal. 
 
To the extent that the Veteran attempted to raise a 
freestanding earlier effective date claim in February 2006, 
and based on the procedural history of this case, 
particularly in light of Rudd, the Board has no alternative 
but to dismiss the appeal as to this issue.

CUE Claims

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  The determination as to 
whether CUE is shown in a prior rating decision must be based 
only on consideration of the evidence of record at the time 
of each decision in question, and with consideration of the 
laws extant at that time.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992). 
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  

Similarly, neither can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Id. at 44. 
 
The Veterans Claims Court has propounded a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In this case, by correspondence received in May 2000, the 
Veteran alleged CUE in previous rating decisions that 
assigned a disability rating of 50 percent.  Specifically, he 
claimed that the RO committed a factual error by failing to 
consider medical evidence of record that clearly demonstrated 
that he was entitled to a 100 percent rating for his service-
connected schizophrenia.  Also, in a July 1999 statement, he 
also asserted that the RO committed a legal error by failing 
to obtain Social Security Administration (SSA) records.  As 
discussed in further detail below, the Board finds that CUE 
is not shown in prior rating decisions.

The Board notes that there are three previous rating 
decisions of record that evaluated the Veteran's 
schizophrenia at less than 100 percent:  (1) a May 1986 
rating decision that established service connection for 
schizophrenia and assigned a 50 percent evaluation; (2) a 
September1986 rating decision that awarded a temporary 100 
rating evaluation for the Veteran's period of hospitalization 
in May 1985 and July 1986 but continued his current 
evaluation at 50 percent; and (3) a February 1987 rating 
decision also confirmed a 50 percent evaluation but included 
a temporary 100 percent rating for hospitalization in June 
1965.  
 
With regard to the contention that these rating decisions 
contained factual error, the Veteran alleges that the RO did 
not give due consideration to evidence of record that 
suggested that a 100 percent disability rating was warranted.  

However, the Board finds that the rating decisions did not 
fail to consider evidence existing at the time of the 
decisions regarding the severity of his service-connected 
disability.  Specifically, in the May 1986 rating decision, 
the RO expressly mentioned the Veteran's service medical 
records and VA treatment records and also discussed the 
associated pathology found in the medical evidence of record, 
including symptoms of visual and auditory hallucinations, 
tenseness, and depression.  The RO considered this evidence 
yet found his symptomatology warranted a 50 percent 
disability rating.   

Similarly, the record does not show that the RO failed to 
consider medical evidence of record during either the 
September 1986 or February 1967 rating decisions.  In fact, 
both the September 1986 and February 1967 rating decisions 
referred to VA treatment records, evaluated his 
symptomatology, and noted a marked improvement of his 
condition at the time of his discharge from the hospital.  
Moreover, the fact that the RO assigned temporary 100 percent 
ratings during the Veteran's periods of hospitalization 
suggests that the RO did in fact consider and weigh the 
evidence of record at the time of the rating decisions 
concerning the severity of his disability.  

In this case, the Veteran has essentially objected to the 
prior rating decisions because the RO found that the weight 
of the evidence demonstrated that his symptomatology more 
nearly approximated a 50 percent disability rating rather 
than a 100 percent rating.  However, this assertion is simply 
a disagreement with weighing of the evidence and the factual 
determinations that the RO reached, and the law provides that 
a disagreement as to how the facts were weighed or evaluated 
by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).

A claim of CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  
Thus, as the Veteran's contention that the evidence of record 
at the time of the rating decisions demonstrated entitlement 
to a 100 percent disability rating is, in essence, a 
disagreement with the RO's evaluation of the facts before it, 
this contention does not give rise to a finding of CUE.

Next, the Board has considered the Veteran's second 
contention, that the prior rating decision contained CUE 
because the RO did not request and obtain SSA records in 
evaluating his level of disability.  However, a failure to 
fulfill the duty to assist, such as a failure to request and 
obtain SSA records, cannot establish CUE.  38 C.F.R. 
§ 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(holding that a breach of a duty to assist cannot constitute 
CUE).

Moreover, despite the existence of SSA records that were not 
obtained at the time of the prior rating decision, there is 
no indication that receipt of SSA records would have 
manifestly changed the outcome of the prior rating decision 
decisions.  Specifically, the SSA records referenced many 
facts that were already contained in the claims file and 
considered by the RO at the time of the prior rating 
decisions, including service treatment records and VA medical 
records.

Importantly, neither the Veteran nor his representative has 
identified any pertinent evidence or facts contained within 
the SSA records that were not considered by the RO in the 
previous rating decision that would have resulted in a 
manifestly different outcome in this matter.  

While the Board notes that SSA records indicate that the 
Veteran was awarded SSA disability benefits for a 
schizoaffective disorder, which began in October 1984, the 
decision of the SSA does not have a direct bearing on the 
RO's evaluation of a service-connected disorder.  The 
Veterans Claim Court has established that the rating criteria 
used by the SSA, while pertinent to the adjudication of a 
claim for VA benefits, are not controlling for VA purposes.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Therefore, the decision of the SSA, including the amount of 
Social Security benefits granted to the Veteran on the basis 
of a disability, is not legally binding on the VA.  As such, 
the Board finds that the RO did not commit legal error in the 
May 1986, September 1986, and February 1987 rating decisions 
by not obtaining SSA records when it assigned a disability 
rating less than 100 percent.  

Further, the Veteran has not identified any other existing 
laws or regulations that were misapplied by the RO in any of 
the prior rating decisions that would have resulted in a 
manifestly different outcome in this matter.  

In conclusion, the Board finds that the rating decisions of 
May 1986, September 1986, and February 1987 did not 
incorrectly apply the applicable statutory and regulatory 
provisions existing at the time of the rating decisions, such 
that the outcome of the claim would have been manifestly 
different but for the error.  As such, the criteria for 
reversing or revising the afore-mentioned rating decisions on 
the basis of CUE have not been met.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

VCAA notice is not required for a claim for review of a prior 
final regional office decision on the basis of CUE.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).  Therefore, 
further notice is not required with regard to the Veteran's 
CUE claims.

Further, the Veteran's earlier effective date claim cannot be 
substantiated as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Thus, VCAA notice is not 
applicable.  As such, no further action is required pursuant 
to the VCAA for any of the matters on appeal.


ORDER

The claim of entitlement to an effective date earlier than 
December 19, 1989, for a 100 percent schedular evaluation for 
schizophrenia, undifferentiated type, is dismissed. 

The motion for revision of the May 1986 rating decision on 
the grounds of CUE in its failure to assign a 100 percent 
rating for schizophrenia is denied.

The motion for revision of the September 1986 rating decision 
on the grounds of CUE in its failure to assign a permanent 
100 percent rating for schizophrenia is denied.

The motion for revision of the February 1987 rating decision 
on the grounds of CUE in its failure to assign a permanent 
100 percent rating for schizophrenia is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


